         Case 5:18-cv-00555-XR Document 261-9 Filed 08/31/20 Page 1 of 1




                   IN THE UNITED STATES D I S T R I C T C O U R T
                     F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                               SAN ANTONIO DIVISION

 JOE HOLCOMBE, et. al,                       §         NO. 5:18-CV-00555-XR
                                             §
 Plaintiffs                                  §    Consolidated with:
                                             §    5:18-cv-00712-XR (Vidal)
                                             §    5:18-cv-00881-XR (Uhl)
 vs.                                         §    5:18-cv-00944-XR (Ramsey)
                                             §    5:18-cv-00949-XR (McNulty)
 UNITED STATES OF                            §    5:18-cv-00951-XR (Wall)
 AMERIC A,                                   §    5:18-cv-01151-XR (Amador)
                                             §    5:19-cv-00184-XR (Brown)
 Defendant                                   §    5:19-cv-00289-XR (Ward)
                                             §    5:19-cv-00506-XR (Workman)
                                             §    5:19-cv-00678-XR (Colbath)
                                             §    5:19-cv-00691-XR (Braden)
                                             §    5:19-cv-00706-XR (Lookingbill)
                                             §    5:19-cv-00714-XR (Solis)
                                             §    5:19-cv-00715-XR (McKenzie)
                                             §    5:19-cv-00805-XR (Curnow)
                                             §    5:19-cv-00705-XR (Workman)
                                             §    5:19-cv-00806-XR (Macias)

                                              ORDER

       Before the Court is Defendant United States’ Motion to Exclude Testimony of Plaintiffs’

Expert Daniel Webster. Having considered the motion and the exhibits, the Court finds that the

testimony of Plaintiffs’ retained expert, Dr. Daniel Webster, an epidemiologist, concerning

issues of causation fails to satisfy the standard set forth under Fed. R. Evid. 702, and is not

sufficiently reliable under Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) and its

progeny. Accordingly, the motion is hereby GRANTED.

       Signed and entered this _________ day of __________________, 2020


                                                       ______________________________
                                                       Xavier Rodriguez
                                                       United States District Court Judge
